Case 2:18-cv-04703-MAK Document1 Filed 11/01/18 Page 1of5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW BRACKEN
Plaintiff

v. : NO:

DOLGENCORP, LLC D/B/A DOLLAR
GENERAL AND DOLLAR GENERAL
CORPORATION AND DOLLAR
GENERAL DISTRIBUTION CENTER
AND WERNER ENTERPRISES AND
STEPHEN KUJOVSKY

Defendants

NOTICE OF REMOVAL

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ON NOTICE TO:
L. Leonard Lundy, Esquire
Andrew J. Van Wagner, Esquire
Lundy Law
1625 Market Street, 19" Floor
Philadelphia, PA 19103
Counsel for Plaintiff

PLEASE TAKE NOTICE that Defendants Dolgencorp, LLC and Stephen Kujovsky
(hereinafter “Removing Defendants”) hereby remove this action to this Federal Court pursuant to
28 U.S.C. §1332, 1441 and 1446, with full reservation of any and all defenses and objections.

In support of this Notice of Removal, Defendants Dolgencorp, LLC and Stephen
Kujovsky respectfully submit as follows:

1. On August 8, 2018 Plaintiff filed a Civil Action against Defendants Dolgencorp,
LLC, Stephen Kujovsky and others in the Court of Common Pleas for Philadelphia County
styled Andrew Bracken v. Dolgencorp, LLC, Dollar General Corporate Headquarters, Dollar
General Distribution Center, Stephen Kujovsky and Werner Enterprises, August Term 2018 No.

350 (hereinafter “State Court Action”). A copy of the Complaint is attached and marked as

Exhibit “A.”
Case 2:18-cv-04703-MAK Document1 Filed 11/01/18 Page 2 of 5

2. Plaintiffs Complaint alleges negligent conduct against the Defendants for
allowing a dangerous condition to exist on “trailer #11824” in the form of a broken lift gate
which is alleged to be the proximate cause of injuries while Plaintiff was unloading the trailer at
a Dollar General retail location at 1146 Broadway Street Elmira, NY. Id. at paragraphs 12-14.

3. Plaintiff's Complaint alleges injuries to include: severe and permanent injuries. . .
herniations to the lumbar spine and corresponding radiculopathy. . . internal juries of an
unknown nature. . . aches, pains, mental anguish. . . aggravation and/or exacerbation of injuries
both known and unknown.” Id. at paragraph 15.

4, The Complaint does not contain a specific prayer for relief other than allegations
the value exceeds the local jurisdictional amount for arbitration of fifty thousand ($50,000.00)
dollars. See Exhibit “A.”

5. A review of the allegations of the Complaint could not provide a good faith basis
to determine an amount in controversy.

6. On October 29, 2018 Movants’ counsel sought a settlement demand from
Plaintiff's counsel and was advised for the first time that a demand could not be made as the
Plaintiff was still in treatment and there was potential for surgical intervention.

7. Based on the continued treatment of the Plaintiff with surgical considerations,
Movants now have a good faith basis to believe for the first time that an amount in controversy is
in excess of $75,000.

8. Removal is timely pursuant to 28 U.S.C. §1446(b) in that this Petition is being
filed within thirty (30) days after Movants received notice that the amount in controversy is
satisfied.

9. The Court of Common Pleas for Philadelphia County is located within the district

for the United States District Court for the Eastern District of Pennsylvania.
Case 2:18-cv-04703-MAK Document1 Filed 11/01/18 Page 3 of 5

10. This Court has original jurisdiction over this case pursuant to 28 U.S.C. §1332,
making this action removable.

11. Upon information and belief, Plaintiff's residence and domicile is at 13512
Bustleton Avenue, Philadelphia, PA 19116. Thus, Plaintiff is a citizen of the Commonwealth of
Pennsylvania in accordance with 28 U.S.C. §1332. See Exhibit “A” at 1.

12. Defendant Dolgencorp, LLC is a single member, manager managed limited liability
company organized under the laws of Kentucky with its principle place of business in Tennessee and,
therefore, citizens of those states in accordance with 28 U.S.C. $1332.

13. Codefendants “Dollar General Corporation” and “Dollar General Distribution
Center” are misnamed and non-jural parties.

14. A party who asserts that a defendant is improper or fraudulently joined must
sufficiently support their contention in order to properly excuse their failure to participate in the
action. See Katz v. Grayling Corp., 2007 WL 4530997, at 2 (E.D.Pa. Dec.20, 2007).

15. “Dollar General Corporation” is a parent of “Dolgencorp, LLC” with no ownership or
operating interest in any retail store trading as “Dollar General.”

16. “Dollar General Distribution Center” is the name of a building. This party has no
ownership or operating interest in any retail store trading as “Dollar General.”

17. Defendant “Dolgencorp, LLC” is the sole legal entity who operates stores trading as
“Dollar General” in the State of New York and the Commonwealth of Pennsylvania.

18. The named individual Defendant, Stephen Kujovsky (hereinafter “Kujovsky”), is
a fraudulently joined Defendant whose citizenship can be disregarded for jurisdictional purposes.
See In re Briscoe, 448 F.3d. 201, 216-217 (3d. Cir. 2006).

19. A defendant is fraudulently joined if “there is no reasonable basis in fact or
colorable ground supporting the claim against the joined defendant, or no real intention in good

faith to prosecute the action against the defendant or seek a joint judgment.” Briscoe, supra, at

 
Case 2:18-cv-04703-MAK Document1 Filed 11/01/18 Page 4of5

216 quoting Abels v. State Farm Fire and Casualty Company, 770 F.2d. 26, 32 (3d. Cir.
1985)(emphasis added).

20. Count V of the Complaint does not allege any independent acts of negligence as
against Kujovsky but rather the totality of the pleading demonstrates he was acting in the course and
scope of his employment with Dolgencorp, LLC. See Exhibit “A.”

21. Defendant Kujovsky has been fraudulently joined in this litigation. See Kujovsky
Affidavit attached as Exhibit “B.”

22. Co-Defendant Werner Enterprises is a business entity both incorporated and
maintaining its principle place of business in the state of Nebraska and, therefore, a citizen of that
state in accordance with 28 U.S.C. §1332.

23. Co-Defendant Werner Enterprises consents to this Removal Petition and all
Defendants are unanimous.

24. Diversity exists as to the proper defendants. See 28 U.S.C. §1332(a)(2); Moore’s
Federal Practice § 107.14(2)(c) (“a federal district court has original jurisdiction of all civil actions
in which the amount in controversy is satisfied and the action is between citizens of the state and
citizens or subjects of a foreign state. This judicial power has often been referred to as alienage
jurisdiction.”)

25. Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings and Orders that have
transpired in the State Court Action have been attached at Exhibit “A.”

26. In compliance with 28 U.S.C. §1446(d), Moving Defendants will, upon receipt of
a federal court docket number, promptly serve the Prothonotary for the Court of Common Pleas
for Philadelphia County with a true and good copy of the within Petition for Removal.

WHEREFORE, the Removing Defendants hereby give notice that the above action, now
pending against them in the Court of Common Pleas for Philadelphia County, is removed to the

United States District Court for the Eastern District of Pennsylvania.
Case 2:18-cv-04703-MAK Document1 Filed 11/01/18 Page 5of5

Respectfully submitted,

PISANO LAW FIRM

  

Matthew T. Pisano, Esquire
Attorneys for Defendants
Dolgencorp, LLC and Stephen Kujovsky
